Darlene Owens v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-039-CR

     DARLENE OWENS,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee

 

From the 87th District Court
Freestone County, Texas
Trial Court # 98-120-CR
                                                                                                                
                                                                                                            
O P I N I O N
                                                                                                                
   
      Darlene Barnes Owens pled guilty to the felony offense of delivery of a controlled
substance.  Owens declined to accept a plea offer of 5 years in prison.  She was represented by
a court-appointed attorney at the jury trial she requested for punishment.  At trial, she
requested to be placed on probation.  The jury sentenced Owens to 12 years in prison.  A
special issue concerning the exhibition or use of a deadly weapon was submitted; however, the
jury did not make a deadly weapon finding.  Owens then timely filed her written notice of
appeal.
      Counsel on appeal
 for Owens filed an Anders brief.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Wilson v. State, 955 S.W.2d 693 (Tex.
App.—Waco 1997, order) (order discussing procedures for Anders appeal, revisiting Johnson
v. State, 885 S.W.2d 641, 646 (Tex. App.—Waco 1994, order)).  Counsel reviewed the
record, the sentence received by Owens and the factual basis for the sentence.  He is of the
opinion that the record reflects no reversible error.  We have independently reviewed the
record and counsel’s discussion of Owens’s potential claims.  We are satisfied that counsel has
diligently searched the record for any arguable appellate claim.  McCoy v. Court of Appeals of
Wisconsin Dist. 1, 486 U.S. 429, 442, 108 S. Ct. 1895, 1904, 100 L. Ed. 2d 440 (1988).  We
have determined that counsel correctly concluded that the appeal is frivolous.  Id.
      Owens’s counsel advised Owens that she had the right to review the record and to file a
written response on her own behalf.  We also advised Owens by letter of these rights.  Owens
never filed a response.  We note, however, that Owens’s mother wrote a letter to the trial court
and to us complaining that Owens was mentally impaired on the day of her trial.  We have
given additional attention to this issue in light of the record before us and Owens’s plea and
punishment testimony and have found no evidence in the record to support this claim.
 

      Because we have no viable issues to consider, the judgment is affirmed.  We
simultaneously grant counsel's motion to withdraw.  Id. 
 
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed April 19, 2000
Do not publish